                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE

   UNITED STATES OF AMERICA,                    )
                                                )
                Plaintiff,                      )
                                                )
   v.                                           )     No.:   3:13-CR-45-TAV-DCP-16
                                                )
   JAMES EDWARD BEAN II,                        )
                                                )
                Defendant.                      )


                        MEMORANDUM OPINION AND ORDER

         This criminal case is before the Court on the defendant’s pro se motion requesting

   jail credit [Doc. 1918], to which the government has responded in opposition [Doc. 1936].

   Defendant was taken into federal custody on April 1, 2013, by way of a writ of habeas

   corpus prosequendum, and sentenced on March 12, 2014 [Id.]. He requests that he be

   credited the entire time in between—some eleven (11) months and twelve (12) days [Id.].

         Defendant’s request cannot be granted however, because “[t]his Court cannot grant

   or compute sentence credits under 18 U.S.C. § 3585(b).” United States v. Williams, 2008

   WL 3850212, at *1 (W.D. Tenn. Aug. 18, 2008). While the Court may make certain

   recommendations to the Bureau of Prisons—and indeed, this Court did recommend that

   defendant receive credit for the time he served after having been received into federal

   custody on April 1, 2013 [Doc. 1171 p. 2]—“the power to grant credit for time served lies

   solely with the Attorney General and the Bureau of Prisons.” United States v. Crozier, 259

   F.3d 503, 520 (6th Cir. 2001) (citing 18 U.S.C. § 3535(b); United States v. Wilson, 503

   U.S. 329, 333 (1992)); see also United States v. Brown, 417 F. App’x 488, 493 (6th Cir.



Case 3:13-cr-00045-TAV-DCP Document 1939 Filed 07/01/20 Page 1 of 2 PageID #: 7636
   2011) (“[A]warding credit for time served is the exclusive responsibility of the Bureau of

   Prisons.”). If the Bureau of Prisons declines to credit the defendant’s time served as

   recommended by the Court, the defendant may then raise his claims through the Bureau’s

   Administrative Remedy Program. Setser v. United States, 132 S. Ct. 1463, 1473 (citing 28

   C.F.R. § 542.10, et seq.). After exhausting his administrative remedies, the defendant may

   then petition for a writ of habeas corpus under 28 U.S.C. § 2241, a petition which must be

   filed in defendant’s district of confinement—which appears to be the Western District of

   Louisiana—rather than here, in the sentencing Court.

         Accordingly, defendant’s motion requesting jail credit [Doc. 1918] is hereby

   DENIED.

         IT IS SO ORDERED.


                                     s/ Thomas A. Varlan
                                     UNITED STATES DISTRICT JUDGE




                                               2


Case 3:13-cr-00045-TAV-DCP Document 1939 Filed 07/01/20 Page 2 of 2 PageID #: 7637
